DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A Preliminary Amendment was filed on 01/06/2022.

Information Disclosure Statement
	Information disclosure statements were filed 4/05/2022, 06/23/2022, and 08/02/2022.

Election/Restrictions
	After review, the election of species is withdrawn between Species I and II. The elected claims are therefore claims 1-8.
	Claim 9 however, is not overlapping in scope and claims an independent and distinct stent composition and structure. Claim 9 is withdrawn from examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 2, 5-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-531391 (Microport Scientific Corp) as applied to claims 1-8 above, and further in view of WO 2010/020139 A1 (Kindai University), both in view of .
Microport Scientific Corp discloses a stent comprising a skeleton and deposited layers, wherein the inside layer contains cilostazol, with one of the inner layers also comprising poly(lactic acid) and polycaprolactone, both of which are biodegradable polymers [0008]. There may be 4 layers, with two coating layers containing a drug, and further incorporates cilostazol at a quantity sufficient for controlled release. The different layers may contain the same bioactive agent [0001].This paragraph further indicates  a drug containing layer contains 0.5 to 99% active ingredient, while a surface layer may have 0-99% , which includes no drug. Given the mass difference between drug and polymer, a mass of greater than 90% for the polymer is easily achieved given that only one layer needs a significant cilostazol concentration.  It would also be within the skill of the ordinary practitioner to modify the drug content of the surface layer to below that of the surface layer given that the surface layer may be devoid of cilostazol. . Microport Scientific Corp also discusses modifying the release rate by varying the thickness of the controlled release and the coating layer layers . The stent disclosed can be used for various arteries , including peripheral ones [0001]. Therefore, it would be well within the skill of the ordinary practitioner to modify the release rate of cilastazol in a layered polymeric stent, with a reasonable expectation of being able to optimize release to either 20% or 5% or less during a 24 hrs period given this teaching by Microport Scientific Corp.
Microport Scientific Corp lacks a teaching of using crystalline cilostazol in the coating layers. In its disclosure, Kindai University discloses the use of crystalline cilostazol in its layered stent. Therefore it would have been well within the skill of the ordinary practitioner to use crystalline cilostazol in a layered stent as taught by Kindai Unoiversity.
Neither document sets out the mass ratio of 6:4 to 8:2 between L lactide and DL lactide. However, this ratio is set out by WO 2016/067994 A1 (Jimro). With the same polymers, in the same ratio, it would be expected that the viscosity of each would be within the claimed values. . There are no unusual and/or unexpected results which would rebut prima facie obviousness of the claimed limitations. 
As such, the instantly claimed stent composition would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Microport Scientific Corp, in view of Kindai University, both in view of Jimro. 

Conclusion
	No claims are allowed.

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz